Citation Nr: 1007580	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  97-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include folliculitis.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to a compensable rating for an eye disorder, 
characterized as bilateral pterygium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
	
	Goodman, Allen & Filetti, PLLC (limited 
to representation pertaining to the 
increased rating claim for an eye 
disorder)

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1996 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In January 2000, the Veteran testified before a Veteran's Law 
Judge who is no longer employed at the Board.  In March 2008, 
the Veteran declined another hearing, but subsequently 
requested a Board hearing in July 2008, which was rescheduled 
for March 2010.  

This case was previously before the Board in July 2008, at 
which time the service connection claims for a skin disorder, 
a right hip disability and for bilateral hearing loss were 
Remanded, and the claim of entitlement to a compensable 
rating for bilateral pterygium was denied.  The Veteran 
appealed the denial of a compensable evaluation for bilateral 
pterygium which resulted in a Joint Motion for Partial Remand 
(Joint Motion).  In that Joint Remand, the parties agreed 
that the Board erred when it did not adequately consider 
evidence favorable to the Veteran's claim (pertaining only to 
the claim for a bilateral eye disorder).  In an Order issued 
in May 2009, the claim of entitlement to a compensable rating 
for bilateral pterygium was Remanded back to the Board for 
consideration of matters discussed in the Joint Motion.  

As will be further explained herein, the Veteran has elected 
to withdraw all of his pending claims from appellate 
consideration; as well as withdrawing his request for a Board 
hearing, scheduled for March 2010.  


FINDINGS OF FACT

1.  In February 2010, prior to promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the claims 
of entitlement to service connection for a skin disorder, a 
right hip disability and for bilateral hearing loss.

2.  In February 2010, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal as to the 
claim of entitlement to a compensable evaluation for an eye 
disorder, characterized as bilateral pterygium.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran pertaining to the claim of entitlement to service 
connection for a skin disorder, to include folliculitis, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran pertaining to the claim of entitlement to service 
connection for a right hip disorder have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal by 
the Veteran pertaining to the claim of entitlement to service 
connection for bilateral hearing loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


4.  The criteria for withdrawal of a substantive appeal by 
the Veteran pertaining to the claim of entitlement to 
compensable evaluation for an eye disorder, characterized as 
bilateral pterygium, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In February 2010, the Veteran submitted a signed statement 
indicating his desire to withdraw his appeal "in its 
entirety."  Specifically, the claims pending in appellate 
status at that time consisted of: service connection claims 
for skin disorder, a right hip disability and for bilateral 
hearing loss; as well as a claim for a compensable rating for 
an eye disorder, characterized as bilateral pterygium.  In 
accordance with the Veteran's wishes, these four claims will 
be withdrawn from appellate consideration by the Board.  As 
such, no allegations of errors of fact or law, therefore, 
remain for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review this appeal, and it is 
dismissed.









							[Continued on Next Page]

ORDER

The appeal concerning the issue of entitlement to service 
connection for a skin disorder, to include folliculitis, is 
dismissed.

The appeal concerning the issue of entitlement to service 
connection for a right hip disability is dismissed.

The appeal concerning the issue of entitlement to service 
connection for bilateral hearing loss is dismissed.

The appeal concerning the issue of entitlement to a 
compensable rating for an eye disorder, characterized as 
bilateral pterygium is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


